Citation Nr: 1142081	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a status-post fracture of the right distal fibula.

2.  Entitlement to service connection for a left ankle disability, to include a left ankle sprain, to include as secondary to service connected status-post fracture of the right distal fibula.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service connected status-post fracture of the right distal fibula.

4.  Entitlement to service connection for a left knee disability, to include as secondary to service connected status-post fracture of the right distal fibula.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1983 to January 1984.

These matters come before the Board of Veterans Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut which granted the Veteran's claim for an increased rating for a status-post fracture of the right distal fibula and assigned a rating of 30 percent.  In addition, his claims for service connection for a left ankle condition and a bilateral knee condition were denied.

The Veteran testified before a Decision Review Officer (DRO) at an April 2008 hearing.  A hearing transcript has been associated with the claims file.

The RO denied entitlement to service connection for a bilateral ankle condition in an unappealed September 1984 rating decision. The instant claim for service connection for a left ankle condition is based on a new diagnosis (i.e., a left ankle sprain), and must be adjudicated without regard to prior the denial that did not consider that diagnosis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence, the claim for service connection for a left ankle disability, to include a left ankle sprain, constitutes a new claim and must be decided without regard to the prior denial of service connection for a bilateral ankle condition.  Id.

The issue of entitlement to a program of vocational rehabilitation under the terms and conditions of Chapter 31, Title 38, United States Code, has been raised by the Veteran in an April 2008 informal claim.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for a left ankle disability, to include a left ankle sprain, and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's residuals of a status-post fracture of the right distal fibula are manifested by ankylosis of the right ankle with an inversion and eversion deformity with dorsiflexion and plantar flexion of essentially zero degrees.


CONCLUSION OF LAW

The criteria for a rating of 40 percent for a status-post fracture of the right distal fibula are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.68, 4.71a, Diagnostic Codes 5262, 5270 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a March 2007 letter with regards to the instant claim for an increased rating for his service-connected right leg condition (post fracture of the Distal Fibula).  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.

The March 2007 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability symptoms have affected him.  It also notified the Veteran that he may submit statements from his employers.

A May 2009 letter also provided notice with regard to the remaining elements outlined in Vazquez-Flores, after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to the May 2009 letter was cured by the readjudication of the claims in the June 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.  During an April 2008 DRO hearing, the Veteran testified that he received Social Security Administration (SSA) benefits due to his non-service connected kidney transplant.
As there is no evidence that the Veteran receives SSA benefits due to his right fibula disability, these records are not relevant to the instant claim and they need not be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant). 

The Veteran has not alleged that his disability has worsened since his last VA examination.  Moreover, VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Malunion of the tibia and fibula with a marked ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees, warrants a 30 percent rating.  Such ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 93 (30th ed. 2003).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Distal Fibula Claim

An April 2007 VA orthopedic examination reflected the Veteran's reports of gout in his ankles, with his last attack occurring two years ago.  Current complaints included right ankle pain, weakness, stiffness, instability and some swelling without heat, redness or locking.  Flare-ups occurred an average of three to four times per week, lasted all day, were precipitated by over-activity or walking and were alleviated by rest and pain medications.  He rated the pain as "6/10" at baseline and "8/10" during flare-ups.  The daily use of a cane and the intermittent use of corrective shoes was reported.

Physical examination conducted by the April 2007 VA examiner found tenderness along the lateral right malleolus and upward about three inches as well as fatigue, weakness, lack of endurance and incoordination.  There was no evidence of effusion, instability, redness or heat.  Dorsiflexion and plantar flexion were zero to less than two degrees with pain throughout all range of motion.  Facial grimace and guarding there noted as objective evidence of this painful motion.  Range of motion was additionally limited by pain, fatigue, weakness, incoordination or lack of endurance.  He was unable to invert or evert his foot since arthrodesis in childhood and his ankylosis was secondary to this arthrodesis.  A January 2007 right ankle X-ray revealed evidence of an old injury but no superimposed acute pathology.  Following this examination and a review of the Veteran's medical records, a diagnosis of a right ankle distal fibula fracture with residual right ankle pain was made.

A January 2008 VA orthopedic examination reflected the Veteran's continued complaints of right ankle pain, weakness, stiffness, swelling, instability, locking and fatigability.  Flare-ups occurred with over-activity, walking and weight bearing and were alleviated with rest and pain medication.  Pain was rated as "8/10" during flare-ups and "6/10" at baseline.  He was using crutches with limited weight-bearing due to a left foot ulcer but otherwise used a cane daily but did not use a brace.  Physical examination found exquisite tenderness to palpation of the lower fibula, lateral malleolus and peroneal tendon.  Range of motion was less than two degrees in all measurements, including dorsiflexion and plantar flexion, and there was subjective and objective evidence of pain throughout the range of motion.  This range of motion was additionally limited by pain, fatigue, weakness, incoordination or lack of endurance following repetitive use.  This ankylosis was secondary to childhood arthrodesis.  Following this examination and a review of the Veteran's claims file, a diagnosis of a fracture of the right distal fibula was made.

During an April 2008 DRO hearing, the Veteran testified that he required the constant use of a brace due to ankle instability.

A May 2008 VA orthopedic examination reflected the Veteran's continued reports of constant right ankle pain, fatigue, weakness, lack of endurance and incoordination.  The examiner noted that right ankle surgery completed 15 years prior to the enlistment that allowed him to enter service and perform all the physical training required.  Physical examination found ankylosis, including an inability to invert or evert the foot, secondary to arthrodesis in childhood.  There was tenderness along the lateral right malleolus and upward about three inches without evidence of effusion, instability, redness or heat.  Dorsiflexion and plantar flexion were less than five degrees with pain in all range of motion as well as facial grimaces and guarding.  Range of motion was additionally limited by two degrees due to pain, fatigue, stiffness, weakness, incoordination and lack of endurance following repetitive use.

A January 2009 VA right ankle magnetic resonance imaging (MRI) scan revealed the lateral dislocation of the peroneal tendons, scarring of the anterior talofibular and calcaneofibular ligaments from a prior injury and degenerative joint disease changes involving the ankle joint.

The Veteran's right foot disability is currently rated as 30 percent disabling under Diagnostic Code 5262 for malunion of the tibia and fibula with a marked ankle disability.  Ankylosis was consistently shown on examination with an inability to invert or evert the foot, although this was noted to be secondary to a childhood surgery.  However, dorsiflexion and plantar flexion was shown to be essentially zero degrees in all three VA examinations.  This range of motion most closely resembled ankylosis and warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  This is the maximum schedular rating for an ankle disability.   In addition, under the "amputation rule" the combined rating of an extremity shall not exceed the rating for the amputation at the elective level, where amputation to be performed.  38 C.F.R. § 4.68.  The combined rating for disabilities below the knee cannot exceed 40 percent, as under 38 C.F.R. § 4.71a, Diagnostic Code 5164, a 40 percent rating is provided for amputation at that level.  38 C.F.R. § 4.68.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's status-post fracture of the right distal fibula manifested as ankle ankylosis with an inversion and eversion deformity and essentially no dorsiflexion and plantar flexion.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Consideration of an extra-schedular rating is therefore not warranted.



Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

It is the policy of VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993). 

The Board, therefore, must evaluate whether there are circumstances in the appellant's case, apart from any non-service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service-connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The Veteran does not meet the schedular criteria for TDIU as he does not have a single disability or a combined rating based affecting a single body system which was rated in excess of 60 percent.  Consideration of TDIU on a schedular basis is therefore precluded.  38 C.F.R. § 4.16(a).

Entitlement to TDIU on an extra-schedular basis is not warranted.  A March 2007 statement from the President of the Veteran's union indicated that the Veteran was unable to work in the construction industry due to an unspecified injury.  A March 2007 statement from Dr. K. S. reflected the Veteran's reports that he was unable to work regular hours due to his "condition" but did not contain the provider's opinion as to employability.  The Veteran testified during his April 2008 DRO hearing that he received SSA benefits due to a non-service connected kidney transplant.  He also testified that he was no longer able to work as a millwright due to his multiple leg injuries.  As such, the record evidence does not support a finding that the Veteran is unable to work due solely to his service-connected right distal fibula disability; and thus no referral for extra-schedular consideration is required under 38 C.F.R. § 4.16(b).


ORDER

Entitlement to a 40 percent rating for status-post fracture of the right distal fibula is granted, subject to the controlling laws and regulations governing the award of monetary benefits..


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

A January 2008 VA examiner opined that the Veteran's left knee disabilities were not related to his service connected right ankle disability.  A March 2007 opinion from Dr. K. S. stated that the cause of the Veteran's foot pain was "surmised" to be peripheral neuropathy due to his diabetes and chronic renal failure as well as his in-service injury.  In an August 2007 opinion, Dr. K. S. opined that the Veteran's bilateral knee pain was "aggravated" by his right ankle disability and that his left ankle pain was more likely to be due to arthritis developed from prior surgeries and diabetic neuropathy.  A May 2008 opinion from Dr. K. S. opined that the Veteran's left ankle and bilateral knee pain was as likely as not related to his service connected right ankle condition.  None of these opinions were accompanied by a rationale.  See Nieves-Rodriquez v. Nicholson, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  These opinions also appear to be based upon an inaccurate factual premise, namely the absence of a post-service knee or ankle injury.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value). 

A May 2008 VA examiner opined that the Veteran's left ankle and bilateral knee discomfort was likely related to his service connected right ankle condition due to chronic gait problems and an altered gait.  However, this examiner also opined that the pathogenesis of this condition was "uncertain" but was probably due to a "combination of mechanical and vascular factors resulting from diabetic peripheral neuropathy."  The seemingly contradictory nature of this opinion renders it inadequate.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).   Finally, none of the opinions current of record have addressed the impact of the Veteran's pre-service bilateral triple arthrodesis with residuals on his claimed disabilities.   In light of the above, a new VA orthopedic examination is required to determine the nature and etiology of the Veteran's claimed bilateral knee and left ankle disabilities.

In a May 2001 private treatment note, the Veteran reported sustaining a left knee and left ankle injury after slipping on a tile floor and falling while at work.  It is not clear whether the Veteran filed a Workers' Compensation claim as a result of this fall, however, the private orthopedic treatment notes associated with this injury indicate copies were forwarded to a private claims management company that administered Workers' Compensation claims.  A copy of any determination pertaining to any Workers' Compensation claim and any other medical records associated with that determination are relevant to the instant claims and should be obtained.  See 38 C.F.R. § 3.159(c)(1).

The Veteran reported being transferred to Backus Hospital after his work-related fall in a May 2001 private treatment note.  VA also has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's private treatment records from Backus Hospital as identified in a May 2001 private treatment note.  The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC shall obtain any of the Veteran's Workers' Compensation records related to his work fall in 2001.  The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

3.  Following the completion of the above development, the RO/AMC should afford the Veteran a VA orthopedic examination to determine the nature and etiology of any bilateral knee and left ankle disabilities found to be present.  The examiner should review the claims folder and note such review in the examination report.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive orthopedic evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a disorder of the left and/or right knee, and/or a disorder of the left ankle?  If so, please specify the diagnosis for each affected joint.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed disorder of the left and/or right knee, and/or any diagnosed disorder of the left ankle, had its onset during the Veteran's period of active duty service from June 1983 to January 1984; or, was any such disorder caused by any incident or event that occurred during his period of service?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected status post fracture of the right distal tibia is the cause of any diagnosed disorder of the left and/or right knee, and/or any diagnosed disorder of the left ankle?

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected status post fracture of the right distal tibia caused a worsening of any diagnosed disorder of the left and/or right knee, and/or any diagnosed disorder of the left ankle, beyond the natural progress of those disorders?

In making the assessments concerning questions "a" through (d), the examiner is asked to discuss the impact, if any, that the Veteran's May 2001 work-related fall had on any currently diagnosed disorder of the left and/or right knee, and/or any currently diagnosed disorder of the left ankle.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

5.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


